Moyer, C.J.
In this case, the court is presented with the issue of what degree of conduct must a police officer observe to give rise to a “reasonable suspicion” justifying an investigative stop and a protective search of an automobile for the safety of himself and others. For the reasons stated below, we reverse the decision of the court of appeals.
In State v. Freeman (1980), 64 Ohio St. 2d 291, 18 O.O. 3d 472, 414 N.E. 2d 1044, paragraph one of the syllabus, this court held the following:
“The propriety of an investigative stop by a police officer must be viewed in light of the totality of the surrounding circumstances.”
In Freeman, the appellant was stopped after he was observed sitting alone in an automobile in a motel parking lot with the engine turned off. As the appellant was stopped, the police officer explained to him that he had been stopped because there had then been much theft and criminal damage in the parking lot. During the investigative stop, another officer noticed a gun on the front seat of appellant’s automobile. Appellant filed a motion to suppress which was overruled by the trial court. On appeal to this court, appellant asserted that “the officer did not have specific and articulable facts which would reasonably lead him to believe that appellant was involved in specific criminal activity,” permitting the officer to seize the gun. This court held that the following facts permitted the officer to stop the appellant and, as a result, seize the gun: “(1) the location of the investigation being a high crime area; (2) the officer being quite aware of recent criminal activity in the motel parking lot in which appellant was parked; (3) the time of night being 3:00 a.m.; and (4) the appellant sitting alone in the car at the rear of the building for approximately 20 minutes with the engine turned off.” Id. at 295, 18 O.O. 3d at 474, 414 N.E. 2d at 1047.
The appellant, state of Ohio, contends that the officers had a reasonable suspicion to stop Bobo under the guidelines found in Terry v. Ohio (1968), 392 U.S. 1, 44 O.O. 2d 383. The court in Terry stated at 19-20, 44 O.O. 2d at 392:
“* * * [I]n determining whether the seizure and search were ‘unreasonable’ our inquiry is a dual one — whether the officer’s action was justified at its inception, and whether it was reasonably related in scope to the circumstances which justified the interference in the first place.”
The court further stated at 21-22, 44 O.O. 2d at 393:
“* * * And in justifying the particular intrusion the police officer must be able to point to specific and articulable facts which, taken together with rational inferences from those facts, reasonably warrant that intrusion. * * * And in making that assessment it is imperative that the facts be judged against an objective standard: would the facts available to the officer at the moment of the seizure or the search ‘warrant a man of reasonable caution *179in the belief’ that the action taken was appropriate?”
Appellant points to seven separate facts to justify the officers’ investigative stop of Bobo: (1) the area in which the actions occurred was an area of very heavy drug activity in which weapons were prevalent; (2) it was nighttime, when weapons could easily be hidden; (3) Sergeant Mandzak, one of the officers who approached the vehicle in which Bobo was sitting, had about twenty years of experience as a police officer and numerous years in the surveillance of drug and weapon activity — included in this experience were about five hundred arrests each for guns or drugs city-wide and over one hundred arrests in the area in which Bobo was parked; (4) Mandzak’s knowledge of how drug transactions occurred in that area; (5) Mandzak’s observations of Bobo’s disappearing from view then reappearing when the police car was close, looking directly at the officers and then bending down as if to hide something under the front seat; (6) Mandzak’s experience of recovering weapons or drugs when an individual would make the type of gesture made by Bobo in ducking under his seat; and (7) the police officers’ being out of their vehicle and away from any protection if defendant had been armed.
Our evaluation of these factors leads us to conclude that the stop in this case was reasonable. First, the area in which Bobo was parked was an area noted for the number of drug transactions which occurred there. “The reputation of an area for criminal activity is an articulable fact upon which a police officer may legitimately rely” in determining whether an investigative stop is warranted. United States v. Magda (C.A. 2, 1976), 547 F. 2d 756, 758, certiorari denied (1977), 434 U.S. 878; United States v. Brignoni-Ponce (1975), 422 U.S. 873, 884-885; United States v. Hall (C.A.D.C. 1976), 525 F. 2d 857, 859. Cf. United States v. White (C.A.D.C. 1981), 655 F. 2d 1302, 1304: “Past incidents of numerous law violations of a particular character definitely constitute a fact that officers may consider in the totality of circumstances they rely upon in arriving at a conclusion that they have probable cause to make an arrest.” “* * * [T]he ‘high-crime’ character of an area is a relevant factor in determining probable cause.” Id. See, also, United States v. Thomas (C.A.D.C. 1976), 551 F. 2d 347, 348; United States v. Brown (C.A.D.C 1972), 463 F. 2d 949, 950; and United States v. Davis (C.A.D.C. 1972), 458 F. 2d 819.
Second, the stop was made at approximately 11:20 p.m. State v. Freeman, supra. Third, the circumstances surrounding the stop must “be viewed through the eyes of a reasonable and cautious police officer on the scene, guided by his experience and training.” United States v. Hall, supra, at 859. Here, the lead officer, Sergeant Mandzak, was a veteran of about twenty years on the force with hundreds of drug arrests. Fourth, he (and presumably the other officers) were familiar with the area and how drug transactions occurred there.
The fifth factor cited by the state was the officers’ observation of Bobo popping up and then ducking down or leaning forward. A mere furtive gesture, standing alone, does not create probable cause to stop and search a vehicle without a warrant. State v. Kessler (1978), 53 Ohio St. 2d 204, 208, 7 O.O. 3d 375, 377, 373 N.E. 2d 1252, 1256. However, given the previous factors, such a movement may indicate an attempt to conceal a gun or drugs. Also, as noted above, Mandzak had a great deal of experience in making *180drug arrests, and the gesture made by Bobo was one often made by those engaged in a drug transaction when confronted by the police. The last factor noted by the state, that the officers were out of their vehicle, goes to the reasonableness of the search and will be discussed below.
Under the totality of these circumstances, we find the officers reasonably stopped Bobo for investigative purposes. “* * * The Fourth Amendment does not require a policeman who lacks the precise level of information necessary for probable cause to arrest to simply shrug his shoulders and allow a crime to occur or a criminal to escape. On the contrary, Terry recognizes that it may be the essence of good police work to adopt an intermediate response. * * * A brief stop of a suspicious individual, in order to determine his identity or to maintain the status quo momentarily while obtaining more information, may be most reasonable in light of the facts known to the officer at the time. * * *” (Citations omitted.) Adams v. Williams (1972), 407 U.S. 143, 145-146.
Given our conclusion that the investigative stop of Bobo was proper, we must next determine whether the officers reasonably searched Bobo’s car. The United States Supreme Court recognized in Terry that a police officer may make a limited search in order to protect himself and the public. “ ‘When an officer is justified in believing that the individual whose suspicious behavior he is investigating at close range is armed and presently dangerous to the officer or to others,’ he may conduct a limited protective search for concealed weapons. * * * The purpose of this limited search is not to discover evidence of crime, but to allow the officer to pursue his investigation without fear of violence, and thus the frisk for weapons might be equally necessary and reasonable, whether or not carrying a concealed weapon violated any applicable state law. So long as the officer is entitled to make a forcible stop, and has reason to believe that the suspect is armed and dangerous, he may conduct a weapons search limited in scope to this protective purpose.” Adams v. Williams, supra, at 146, citing Terry v. Ohio (1968), 392 U.S. 1, 24, 30, 44 O.O. 2d 383, 394-395, 397-398. See, also, Michigan v. Long (1983), 463 U.S. 1032, 1049 (“search of the passenger compartment of an automobile, limited to those areas in which a weapon may be placed or hidden, is permissible if the police officer possesses a reasonable belief based on ‘specific and articulable facts which, taken together with the rational inferences from those facts, reasonably warrant’ the officer in believing that the suspect is dangerous and the suspect may gain immediate control of weapons”).
In the present case, the officers saw Bobo bend down as if to place something underneath the front seat of the car. This movement and the other factors discussed above, which justified the investigative stop of Bobo, also warranted a belief that Bobo might have immediate access to weapons. Therefore, the officers’ need to provide for their own safety in itself justified a search of the vehicle for weapons. See State v. Kessler, supra; State v. Smith (1978), 56 Ohio St. 2d 405, 10 O.O. 3d 515, 384 N.E. 2d 280; and State v. Woods (1982), 8 Ohio App. 3d 56, 8 OBR 87, 455 N.E. 2d 1289.
“* * * [W]e cannot blind ourselves to the need for law enforcement officers to protect themselves and other prospective victims of violence in situations where they may lack probable cause for an arrest. When an officer is justified in believing that the individual *181whose suspicious behavior he is investigating at close range is armed and presently dangerous to the officer or to others, it would appear to be clearly unreasonable to deny the officer the power to take necessary measures to determine whether the person is in fact carrying a weapon and to neutralize the threat of physical harm.” Terry v. Ohio, supra, at 24, 44 O.O. 2d at 394-395.
Accordingly, we hold that where a police officer, during an investigative stop, has a reasonable suspicion that an individual is armed based on the totality of the circumstances, the officer may initiate a protective search for the safety of himself and others.
We therefore reverse the judgment of the court of appeals.

Judgment reversed.

Locher, Holmes, Douglas and H. Brown, JJ., concur.
Sweeney and Wright, JJ., dissent.